If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     February 28, 2019
               Plaintiff-Appellee,

v                                                                    No. 340978
                                                                     Macomb Circuit Court
ZDZISLAW GNAT,                                                       LC No. 2016-003921-FH

               Defendant-Appellant.


Before: SWARTZLE, P.J., and MARKEY and RONAYNE KRAUSE, JJ.

SWARTZLE, P.J. (concurring).

        I concur with the majority’s well-reasoned opinion in this case. With that said, I see no
reason to speculate on whether a “waiver” argument could be made with respect to defendant’s
entitlement to an interpreter, as defendant plainly forfeited the matter and the majority (correctly)
reviews the matter for plain error affecting defendant’s substantial rights.



                                                              /s/ Brock A. Swartzle